DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/05/2022 in response to the Non-Final Office Action mailed 02/07/2022 has been entered.  
	Claims 1-10 are currently pending in U.S. Patent Application No. 16/980,531.

Response to 35 USC § 101 Rejections
In view of the foregoing amendments claim rejections to claims 8-10 under 35 U.S.C. 101, are withdrawn.  

Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 5-10 are withdrawn.  

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination(s) of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  Regarding Wagner et al. (US 2011/0286631) and Applicant’s remarks page 12, that specific tracked and detected object as claimed is non-equivalent to a newly detected target detected in part with the mask of Wagner and distinguished from tracked/previously detected object(s) existing within masked areas (search limited to unmasked image areas for new object detection).  Corresponding rejections to the claims are withdrawn accordingly.  As an additional note concerning the amended limitations of e.g. claim 1 lines 6-8, Examiner understands ‘the image successfully detecting the object’ to satisfy 112(b) antecedent basis requirements as the preceding ‘first object position’ detection limitation/step necessarily/inherently serves to establish basis for a specific image in which the object is successfully detected (even if that detection may benefit from e.g. integration/correction in view of complementary detection/track data).


Allowable Subject Matter and Reasons for Allowance
Claims 1-10 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth and in view of references previously cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards any obvious combination of references that teach/suggest the claimed invention as a whole.  Specifically references of record fail to teach/suggest:
designating a tracking-image string including a predetermined number of images defined by a plurality of image identifiers;
tracking the object in the tracking-image string via a tracking process so as to detect a second object position; and
calculating an integrative object position by integrating the first object position of the detection process and the second object position of the tracking process.



Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669